Citation Nr: 0534184	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from December 1979 to September 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDINGS OF FACT

1.  The appellant was discharged from active duty under other 
than honorable conditions.  

2.  The appellant received four non-judicial punishments, two 
of which were for drug abuse.  

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent; he was not insane 
at the time of the commission of these offenses.


CONCLUSION OF LAW

The appellant's active duty ended with an other than 
honorable discharge due to willful and persistent misconduct; 
such period of service is dishonorable for VA purposes and is 
a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the April 2002 statement of the case, the various 
supplemental statements of the case, and the March 2000 and 
April 2003 RO letters to the appellant notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005).  The appellant has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, the 
Board finds that the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini II, in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal subsequent to the passage of the VCAA and 
the modifications to 38 U.S.C.A. § 5103(a) therein.  
Following that initial decision, the appellant's claim was 
reconsidered on several occasions, most recently in February 
2005, in light of the additional development.  Therefore, the 
Board finds no evidence of prejudicial error in proceeding to 
a decision on the merits in the present case.  See Mayfield, 
supra.  

Analysis

In order to qualify for VA benefits, a claimant must 
demonstrate that he has the status of a "veteran."  Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  A 
person seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit-of-the-doubt 
doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that 
determination of status.  See Aguilar, supra.  Pursuant to 38 
U.S.C.A. § 101(2), "[t]he term 'veteran' means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  See also 38 C.F.R. § 3.12(a).   

A discharge or release under other than honorable conditions 
(OTHC) is considered to have been issued under dishonorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(d)(4).  
In Cropper, the Court held that § 5303(b) requires "that the 
insanity must be such that it legally excuses the acts of 
misconduct" and that "there must be a causal connection 
between the insanity and the misconduct" in order to 
demonstrate that a claimant's OTHC discharge should not act 
as a bar to the grant of veterans' benefits.  Cropper, 
6 Vet. App. at 453-54.  

The facts of this case are not in dispute and may be set 
forth briefly.  During service, the appellant received four 
non-judicial punishments (NJPs), two of which were for 
offenses related to the use of marijuana.  The record 
indicates that he was medical evaluated and diagnosed as a 
non-dependent drug abuser in March 1982.  Counseling and 
rehabilitation efforts reportedly proved unsuccessful, as 
evidenced by his continued drug involvement.  It was noted 
that, immediately after receiving one NJP from his Battalion 
Commander, for which he received a 30-day restriction, he 
broke that restriction on the very same day that it was 
awarded.  The appellant was administratively separated from 
service in September 1983 with an OTHC discharge.  

The appellant does not deny the above facts.  Rather, he 
points to the fact that his service was otherwise 
meritorious.  He notes, in particular, that he received a 
letter of appreciation in March 1983 concerning his job 
performance in January 1983.  In addition, he received two 
Meritorious Masts concerning his work performance through 
October 1982.  The appellant testified at a personal hearing 
at the RO in September 2002 regarding his drug use in 
service.  He stated that his drug use was not as frequent as 
intimated in the official records.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."  

It is clear that the appellant's drug abuse was done on his 
own volition and was repetitive.  Further, it is certainly 
conceivable that persistent drug abuse could interfere with 
one's job duties, rendering such offenses "non-minor."  
Although the appellant was awarded three commendations during 
service based on his job performance, the Board cannot ignore 
the fact that the intrinsic nature of the effects of drug 
abuse is ultimately detrimental to one's ability to 
satisfactorily perform his job.  Further, drug abuse is 
directly opposed to stated Marine Corps policy, of which the 
appellant was well informed.  

As such, the Board finds in this case that the appellant's 
misconduct due to drug abuse is the type of offense that 
would interfere with his military duties, and indeed preclude 
his performance.  Therefore, these offenses cannot constitute 
minor offenses.  Id; see also Cropper at 452-453.  In sum, 
the appellant's drug abuse was done by his own volition and 
was repetitive thereby constituting misconduct that was both 
willful and persistent.  Moreover, there are no assertions or 
evidence that the appellant was insane at the time he 
committed these acts.  See 38 C.F.R. § 3.12(b).

Based on the foregoing, the Board concludes that the 
appellant's period of active duty ended with an other than 
honorable discharge due to willful and persistent misconduct, 
and such period of service is dishonorable for VA purposes 
and is a bar to VA compensation benefits.  


ORDER

The appellant's active duty service was dishonorable for VA 
purposes and is a bar to VA compensation benefits; to this 
extent, the appeal is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


